Citation Nr: 1101163	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for migraines.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to special monthly pension (SMP) benefits based 
on the need for regular aid and attendance (A&A).

5. Entitlement to compensation under 38 U.S.C.§ 1151 for spinal 
stenosis with arthritis.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1972 to September 1978.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, in May 2006 (which determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for migraines), May 2007 (which 
denied service connection for bilateral hearing loss and 
tinnitus), and June 2008 (which denied special monthly pension 
based on the need for aid and attendance).  

In correspondence received in September 2010 the Veteran 
raised the issues of service connection for diabetes 
mellitus and heart disease.  Those matters have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The matters of service connection for migraine headaches 
(on de novo review), bilateral hearing loss, and tinnitus 
and entitlement to compensation under 38 U.S.C.A. § 1151 
for spinal stenosis with arthritis and to SMP based on the 
need for regular A&A are being  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  A July 2001 rating decision (from which the Veteran 
initiated, but did not perfect, an appeal) denied service 
connection for migraine headaches based essentially on a finding 
that there was no evidence of treatment or diagnosis of migraine 
headaches in service (and that they w It's not special if it's 
not special.
 ere unrelated to service); an unappealed March 2004 decisional 
letter found new and material evidence had not been received, and 
continued the denial.
2.  Evidence received since the March 2004 decisional letter 
suggests that the Veteran has migraines which had their onset in 
service; relates to the threshold unestablished fact necessary to 
substantiate the claim of service connection for migraines; and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for migraines may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to this matter; 
however, as this decision grants that portion of the claim that 
is being addressed, there is no need to belabor the impact of the 
VCAA in the matter, as any notice error or duty to assist 
omission to date is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decisions, 
there is no need to discuss in detail every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, regarding the claim.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A July 2001 rating decision denied the Veteran service connection 
for migraine headaches essentially on the basis that there was no 
evidence of treatment or diagnosis of such disability in service 
(and that it was unrelated to service).  The Veteran was notified 
of, and filed a notice of disagreement with, the July 2001 rating 
decision.  A statement of the case (SOC) was issued in September 
2002.  He did not perfect his appeal in the matter by filing a 
timely substantive appeal and the July 2001 rating decision 
became final based on the evidence then of record.  An unappealed 
March 2004 decisional letter continued the denial, finding that 
the Veteran had not submitted new and material evidence.  

Generally, when a denial of a claim becomes final the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Evidence of record at the time of the March 2004 decisional 
letter included the Veteran's service treatment records (STRs) 
which do not show treatment for, or complaints of, chronic 
headaches and that on March 1978 separation examination the 
Veteran did not endorse a history of frequent or severe 
headaches.  

The evidence in March 2004 also included VA treatment records 
which show that the Veteran initially reported a 23 year history 
of chronic headaches in June 2000. In a May 2001 statement, he 
reported that he had no treatement or continuity of treatment for 
migraine headaches from September 1978 to the present.  However, 
he had severe disabling migraine headaches daily to every other 
day to date commencing in 1975 or 1976 while serving in the 
military.  He concluded that he had had no migraine treatment 
from 1975/1976 to current date.  

Evidence received since the March 2004 decisional letter includes 
statements from two individuals who claim to be nurses.  First, a 
statement received in September 2006 from [redacted], states that 
Nurse [redacted] has practiced nursing for 40 years and has known the 
Veteran since 1977 (thus, during his period of military service) 
and that she has "known [the Veteran] to suffer from very severe 
headaches continuously from 1977 to 2006."  She reported that, 
in 1977, the Veteran told her that his headaches started in 1976 
while overseas and that, as a Security Policeman, he had to 
participate in military readiness alerts which left colored smoke 
throughout the flightline at the base.  He also told her that he 
worked with and around nuclear missiles/bombs, radioactive 
material, and gaseous odors.  He immediately reported his 
headaches to his immediate supervisors; however, they did 
nothing.  He told Ms. [redacted] that there were no medical facilities 
or personnel located at his Detachment.  He reported to her that 
he never had headaches prior to 1976 and was very healthy.  The 
second statement, from [redacted], a retired nurse with 43 years 
of full-time professional experience who has known the Veteran 
since 1987, states that she provides free personal private care 
for the Veteran and has become familiar with his medical history 
and "reviewed his personal military medical records that 
document his injury, disease and clinical condition related to 
events/his experiences."  Nurse [redacted] opined that it is her 
"professional opinion that there is a medical nexus between [the 
Veteran's] active duty service connected experiences/injuries and 
his disabilities of health today."  She specified that the 
Veteran's headaches are service related; she did not identify 
which event or injury in service resulted in his headaches.  

Notwithstanding the lack of specificity in these statements as to 
the inservice event or injury, they directly address the basis 
for the prior denial of the claim (i.e., that there was no 
evidence of treatment or a diagnosis of migraine headaches shown 
in service), they are by medical professionals, and Nurse [redacted] 
claims to have contemporaneous knowledge of the Veteran's 
headaches (having known him since 1977).  The statements 
therefore address the threshold unestablished fact necessary to 
substantiate the claim of service connection for migraines, raise 
a reasonable possibility of substantiating the claim, and are 
material.  Therefore, the claim may/and must be reopened.


ORDER

The appeal to reopen a claim of service connection for migraines 
is granted.


REMAND

A review of the evidence reveals that the reopened claim for 
service connection for migraines requires further evidentiary 
development.  As the medical evidence (nurses' statements) 
described above suggests a relationship between the Veteran's 
military service and his current headaches, a VA examination to 
ascertain the etiology of his headaches which takes into 
consideration the statements of Nurses [redacted] and [redacted] is 
necessary.

As noted above, Nurse [redacted] has reported that she has "provided 
free personal private care" to the Veteran.  Records of such 
care have not been sought and, as the nature of care provided may 
be a critical factor, must be obtained.  It is also not clear 
which "personal military medical records " she reviewed reflect 
the "active duty service experiences/injuries" she identified 
as etiological factors for the claimed disability.  

The Veteran has reported noise trauma from combat jet and 
cargo/transport aircraft during military service and his service 
separation examination notes bilateral hearing loss.  VA 
audiology consultation notes in April 2007 reflect that the 
Veteran had normal middle ear function AU (bilaterally) and 
exhibited a mild to moderate SNHL (sensorineural hearing loss) in 
both ears, left greater than right.  The audiogram was not 
attached (there was an instruction to see the Audiogram Display 
for the date of the evaluation for comprehensive hearing test 
results).  A September 2008 VA audiological evaluation report 
also does not include the audiogram and notes that there are 
several inconsistencies in the Veteran's hearing test results 
which were not resolved.  The examiner recommended that the 
Veteran not be rated for hearing and tinnitus on the basis of the 
examination findings.  In light of the current medical evidence 
suggesting hearing loss in both ears and the inconsistencies of 
the September 2008 VA audiological evaluation report, a remand 
for further VA audiology examination and opinion is necessary in 
order to fully and fairly address the merits of the hearing loss 
and tinnitus claims.  Notably, VA audiograms cited but not in the 
record appear to contain pertinent data, and are constructively 
of record.

The Veteran was scheduled for VA audiological evaluation on 
numerous occasions (most recently on June 21, 2010); he has 
cancelled the appointments explaining that he does not have the 
financial resources to be transported to his examinations.  In a 
September 2010 statement the Veteran he indicated that he was not 
given sufficient time to prepare for and attend the June 2010 
examination.  He stated that he is bedridden due to his chornic, 
acute headaches which occur 3 to 5 days weekly and his spinal 
stenosis/arthritis.  In a September 2007 statement he indicated 
that he "could only travel via the Brownsville van to San 
Antonio and back and only with appointments on a Monday morning 
or Wednesday afternoon or Thursday morning."  He is advised that 
under governing regulation when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record (and if the examination is in connection with 
a reopened claim, the claim is to be denied).  See 38 C.F.R. 
§ 3.655.

In September 2010 the Board received a (timely) notice of 
disagreement (NOD) with a March 2010 rating decision that denied 
the Veteran compensation under 38 U.S.C. § 1151 for spinal 
stenosis with arthritis and DJD.  As the RO has not seen this NOD 
a SOC has not been issued in the matter.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), when this occurs the Board 
must remand the matter for issuance of a SOC.

The Veteran provided VA an Authorization to secure reports of for 
examinations conducted in connection with his claims for benefits 
from the Social Security Administration (SSA)(The Board notes 
that an authorization is not necessary for VA to secure such 
records.)  The record does not reflect a VA attempt to secure the 
Veteran's SSA records.  In Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), the United States Court of Appeals for Veterans 
Claims (Court) held, in essence, that records pertaining to SSA 
disability claims in the possession of SSA are constructively in 
possession of VA (see 38 C.F.R. § 3.201), and that if VA does not 
seek to secure such records from SSA, it violates its duty to 
assist the Veteran under 38 U.S.C.A. § 5107(a).  In Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of 
Appeals for the Federal Circuit held, in essence, that only 
relevant SSA records must be obtained, and that the legal 
standard for relevance requires VA to examine the information it 
has related to the medical records and, if there exists a 
reasonable possibility that the records could help the Veteran 
substantiate his claim for benefits, the duty to assist requires 
VA to obtain the records.  Here, the basis for any SSA disability 
benefits award/decision is unknown; therefore, the Board is 
unable to find that any medical records considered by SSA would 
not be relevant to the matters at issue.  Accordingly, such 
records must be secured.

The Veteran receives ongoing VA medical treatment and the record 
suggests that he has received private medical treatment, records 
of which are not associated with the claims file.  The most 
recent records of such VA treatment associated with the claims 
file are from April 2010.  Notably, VA treatment records are of 
record.

Finally, regarding the claim for SMP based on the need for 
regular A&A, on a VA Form 21-4142, dated February 16, 2009 the 
Veteran reports that his low back pain is severe and paralyzing.  
A VA physician's Medical Statement for Consideration of Aid and 
Attendance received in September 2009 indicates the Veteran has 
spinal stenosis, spinal arthritis, DJD, and migraine headaches 
which render him unable to get out of his house without 
assistance and for It's not special if it's not special.
 3 to 5 days per week he is bedridden, and requires A&A.  An 
October 2009 statement from this physician indicates that the 
Veteran does not suffer any paralytic effects, and recommends a 
psychiatric evaluation for psychosomatic overconcern of illness.  
The Board finds that a VA examination is necessary to clarify the 
Veteran's disability picture.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providers of any and all treatment and 
evaluations he has received for the 
disabilities at issue since his discharge 
from service and to provide any releases 
necessary for VA to secure records of any 
such private treatment.  The RO should secure 
copies of complete clinical records from all 
identified sources (and specifically updated 
(since April 2010)  VA records outstanding).  
If any private provider does not respond to 
the RO's request for records the Veteran has 
identified, the Veteran should be so 
notified, and advised that ultimately it is 
his responsibility to ensure that such 
records are received.

2.  The RO should secure an appropriate 
release from the Veteran (In connection 
with this development he should be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a)), and ask Nurse [redacted] to 
specifically identify the Veteran's personal 
military medical records (that she reviewed) 
that document his "active duty service 
experiences/injuries" and to provide copies 
of any (and all) records of treatment she 
provided the Veteran for headaches.  The RO 
must provide the Veteran the period of time 
specified in § 3.158(a) to respond to the 
request for the release.  If the RO seeks the 
information/records from Nurse [redacted] and does 
not receive a reply, the Veteran must be 
advised that ultimately it is his 
responsibility to ensure that such 
evidence/information is received.

3.  The RO should secure for the record 
copies of the complete SSA records pertaining 
to the Veteran, to include all medical 
records considered in any determination on 
his claim for SSA disability benefits.  If 
such records are unavailable, it should be so 
noted for the record (with an explanation of 
the reason why they are unavailable).  The RO 
should review the records received from SSA, 
and arrange for any further development 
suggested by the information therein (e.g., 
if they identify any further pertinent 
treatment-providers, secure the records of 
such treatment).

4.  The RO should secure for the record a 
copy of the April 2007 VA audiometry report 
(and obtain an interpretation if it is in 
chart form).  

5.  The RO should arrange for a VA 
audological examination to determine whether 
the Veteran has tinnitus and/or a bilateral 
hearing loss disability by VA standards and, 
if so, opine whether such disability(ies) 
is(are), at least as likely as not, related 
to an event or injury (including noise 
trauma) in service.  The Veteran's claims 
file must be reviewed by the audiologist in 
conjunction with the examination, and the 
examiner should explain the rationale for the 
opinions given.  The explanation should 
include comment on the significance of the 
notation of bilateral hearing loss in the 
service separation examination report and the 
opinions by Nurses [redacted] and [redacted].  

The Veteran should be advised that a failure 
(without good cause) to report for the 
rescheduled examination would result in his 
claim being rated based on the evidence of 
record (which does not show he has a hearing 
loss disability under 38 C.F.R. § 3.385).

6.  The RO should also arrange for the 
Veteran to be examined by a neurologist to 
determine whether he has a migraine/headache 
disorder, and if so its etiology.  The 
Veteran's claims file must be available 
to/reviewed by the examiner in conjunction 
with the examination.  Upon examination of 
the Veteran and file review, the examiner 
should offer an opinion as to whether or not 
the Veteran has a migraine/chronic headache 
disorder that is related to his active 
service.  The opinion must include an 
explanation of rationale, to include comment 
on the statements of Nurses [redacted] and [redacted] 
(expressing, with explanation of rationale 
agreement or disagreement with their 
statements/opinions).

The Veteran must be advised of the 
consequences of a failure to appear for 
examination without good cause.  

7.  The RO should arrange for the appellant 
to be examined by an appropriate physician  
to determine whether his disabilities are of 
such nature/gravity as to entitle him to SMP 
based on the need for A&A.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.   The 
examiner must also be provided a copy of 
38 C.F.R. § 3.352.  The examination report 
should contain sufficient information to 
determine whether the Veteran is helpless, or 
so nearly helpless, as to require the regular 
aid and attendance of another person (with 
comment on his ability to dress/undress, keep 
ordinarily clean/presentable; whether he 
requires any frequent adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; is able to feed himself; 
can attend to the wants of nature; or 
requires assistance on a regular basis to 
protect himself from hazards/dangers incident 
to daily environment).  The examiner should 
explain the rationale for all opinions.

The Veteran should be informed of the 
consequences (under 38 C.F.R. § 3.655(b) of a 
failure to appear for the examination (i.e., 
that the claim will be denied).  

8.  The RO should issue an appropriate SOC in 
the matter of entitlement to compensation 
under 38 U.S.C. § 1151 for spinal stenosis 
with arthritis and DJD.  The appellant must 
be advised of the time limit for filing a 
substantive appeal, and that for the Board to 
have jurisdiction in this matter, he must 
timely file a substantive appeal.  If he 
timely perfects an appeal, this matter should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

9.  The RO should then readjudicate the 
Veteran's claims of service connection for 
migraines (on de novo review), bilateral 
hearing loss, and tinnitus and entitlement to 
SMP based on the need for regular A&A claims.  
If any remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran the 
opportunity to respond.  These matters should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


